1. Remuneration of directors of listed companies and remuneration policies in the financial services sector (
Before the vote:
Madam President, ladies and gentlemen, I should like to ask you to support my request that the vote on my report be taken by roll call. I have informed the shadow rapporteurs of this and my understanding is that they support this. I believe that that will more clearly highlight the broad support which the report has received in the Committee on Economic and Monetary Affairs. Thank you for your understanding.